ELLISON, J.
Plaintiff employed Mr. Pitt as her attorney to bring a suit in the circuit court of Buchanan county for the partition of certain real estate valued at about eighty thousand dollars. She agreed with him in writing that the court should fix his fee therein. Plaintiff owned one-fourth and the defendants three-fourths of the land. After partition was adjudged the circuit court heard evidence on the value of plaintiff’s services and allowed a fee of $1,500 to be taxed as costs in the case. Defendants appealed on the ground that the court was without power to allow the fee, and that conceding the power the sum allowed was unreasonably large.
The statute affecting the question is section 4422, Revised Statutes 1899, reading as follows:
“The judge of the court in which any suit under this article may be brought shall allow a reasonable fee to the attorney or- attorneys bringing the suit, and *703may in like manner make a reasonable allowance to guardians ad litem when appointed, which fee and allowances shall be taxed and paid as other costs in the case. ”
In Draper v. Draper, 29 Mo. 13, the question of authority of the court to allow an attorney’s fee was passed upon, though the statute then in force is now changed, by the section just quoted which may effect the construction placed upon it in the Draper case. It must be admitted that Judge Scott, in that case, did not express himself with his usual clearness. Beginning with the second paragraph at page 16, the language used does-not convey a definite idea of what was meant, and the reasoning, as gathered from the words thus reported, is not as logical as could be desired. The authority of the court to allow the fee is combatted on the ground of the dangerous power it would put in the hands of the court over the property of non-assenting parties. A part of the language used conveys the idea that the fee should be agreed upon by the parties to the suit, “both plaintiffs and defendants,”' since all are liable for the fee in proportion to their shares. Other language further along seems to say that an agreement between the plaintiffs only and the attorney would be sufficient. And this latter view appears to be adopted in Lucas Bank v. King, 73 Mo. 590. Yet it is obvious that if the authority to fix the fee (or to agree that the court may fix it) is to be based on the agreement of the plaintiffs only with the attorney, the defendants, with perhaps the greater share of the estate, are not allowed a voice in the matter. It seems to me clear that if it be necessary to the power of the court to allow the fee, that the plaintiff employing the attorney agrees to the fee, or agrees that the court may fix it, it would be equally necessary that the defendants also should agree to it.
The present statute (above set out) has added to the section as it existed when the Draper and Lucas *704Bank cases were, decided (section 65, p. 1122, Revised ' Statutes 1855 and p. 75 Laws of 1870). Those statutes did not contain the last clause of the present statute, * ‘ and may in like mcmier make a reasonable allowance to guardians ad litem when appointed,” etc. That is to say, the statute now authorizes the court to make allowances to the attorney bringing the suit and to guardians ad litem in the same manner — that is, in the same way. It is evident that, practically, an allowance to a guardian ad litem (frequently a lawyer at the bar) can not be agreed upon by the parties to the suit. It would thus seem that a proper construction of the statute, as it now reads, would not require any agreement with the'attorney bringing the suit in order to give authority to the court to allow a fee.
It is however not necessary that we announce that to be the construction of the present statute, since in this ease the plaintiff did stipulate with her attorney that the court might name the amount of the fee and thus even under the former statute gave the requisite authority. Lucas Bank v. King, supra.
As to the amount of the allowance, we do not feel that we would be justified in overturning the view taken by the trial jiidge. Care and caution was used in considering the subject. Three reputable and experienced members of the bar were advised with by the court and the allowance as made is $500 less than they recommended.
The judgment is affirmed.
All concur.